Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

1.  Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1-6, 10-17, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hackett (US 2019/0163512) in view of Johnson et al (US 2019/0114422, herein Johnson).

Regarding claim 1, Hackett teaches an integrated circuit for executing instructions, comprising:

a thread hazard circuitry configured to detect that a a first thread has been designated as sensitive, and, responsive to detection of the sensitive thread, block threads other than the first thread from being executed using execution units of the processor pipeline while the sensitive thread is being executed by an execution unit of the processor pipeline ([0004], detect sensitive workloads, [0047], [0049], switch to single-threaded execution mode when triggered by workload manager).
Hackett fails to teach wherein the thread hazard circuitry detects an instruction of the first thread being designated as a sensitive instruction which causes instructions from other threads to be blocked from execution.
Johnson teaches an integrated circuit for executing instructions comprising thread hazard circuitry configured to detect that an instruction of a first thread has been designated as a sensitive instruction and blocking instructions from being executed using execution units of a processor pipeline ([0028], multithreaded execution, [0052-0053], [0058], [0061], block speculative execution of instructions past instruction indicated as sensitive, [0108], partition resources between threads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hackett and Johnson to detect specific sensitive instructions that may prompt entry into a single-threaded execution mode.  While Hackett discloses that some threads may contain sensitive workloads which require single-threaded execution (Hackett [0023]), Hackett does not disclose the details of detecting or handling such threads at the instruction level.  However, one of ordinary skill in the art would understand that threads executing on SMT cores, described by both Hackett and Johnson (Hacket [0022], Johnson [0108]), are made of instructions to be executed on the multithreaded cores.  Therefore, including the ability to detect specific sensitive instructions in addition to sensitive workloads may increase the performance of the processor by only entering single-threaded mode and blocking other threads from executing when a particular instruction of the thread requires it.  Doing so would merely entail a combination of 

Regarding claim 2, the combination of Hackett and Johnson teaches the integrated circuit of claim 1, in which the thread hazard circuitry is configured to detect the sensitive instruction based on an opcode of the instruction (Johnson [0053], [0055], hazard flag set based on detecting conditional load or unretired memory load operation).

Regarding claim 3, the combination of Hackett and Johnson teaches the integrated circuit of claim 1, in which the thread hazard circuitry is configured to detect the sensitive instruction based on a flag included in the instruction (Johnson [0053], [0056], [0058], hazard flag set based on instruction deriving data from prior flagged instruction).

Regarding claim 4, the combination of Hackett and Johnson teaches the integrated circuit of claim 1, in which the thread hazard circuitry is configured to detect the sensitive instruction based on a flag in an architectural register (Johnson [0055], register flags indicate hazards).

Regarding claim 5, the combination of Hackett and Johnson teaches the integrated circuit of claim 1, in which the thread hazard circuitry is part of an issue circuitry of the processor pipeline (Johnson [0053], [0093], [0102], block sensitive instructions from issue until indicated “non-speculative”).

Regarding claim 6, the combination of Hackett and Johnson teaches the integrated circuit of claim 1, in which the thread hazard circuitry is part of a dispatch circuitry of the processor pipeline (Johnson Fig 3, [0031], dispatcher handles issuing instructions to execution units, [0053], [0093], [0102], block sensitive instructions from issue until indicated “non-speculative”).



Regarding claim 11, Hackett teaches a method comprising:
dispatching a first thread from a memory into a processor that is configured to execute two or more threads in parallel ([0022], [0036], multithreaded processor)
detecting that a first thread has been designated as sensitive ([0004], detect sensitive workloads);
responsive to detection of the sensitive thread, blocking threads other than the first thread from being executed using execution units of the processor pipeline while the sensitive thread is being executed by an execution unit of the processor pipeline ([0004], detect sensitive workloads, [0047], [0049], switch to single-threaded execution mode when triggered by workload manager); and
responsive to completion of execution of the sensitive thread, enabling execution of threads other than the first thread in the processor ([0047], [0049], return to multi-threaded execution).
Hackett fails to teach the method comprising fetching an instruction from the first thread, executing the instructions from multiple threads in using execution units of a processor pipeline, or detecting the instruction designated as a sensitive instruction and blocking instructions from being executed using execution units of a processor pipeline.
Johnson teaches a method comprising fetching an instruction from a first thread ([0030-0031], instruction fetcher), executing the instructions from multiple threads in using execution units of a processor pipeline ([0033], parallel execution with multiple execution units in a processor pipeline), or detecting the instruction designated as a sensitive instruction and blocking instructions from being executed using execution units of a processor pipeline ([0028], multithreaded execution, [0052-0053], [0058], [0061], block speculative execution of instructions past instruction indicated as sensitive, [0108], partition resources between threads).


Regarding claim 12, the combination of Hackett and Johnson teaches the method of claim 11, comprising executing, using execution units of the processing pipeline, an instruction of a second thread in parallel with a second instruction of the first thread (Hackett [0022], Johnson [0033], [0108], parallel SMT execution).

Claims 13-17 and 21 refer to method embodiments of the integrated circuit embodiment of claims 2-6 and 10.  Therefore, the above rejections for claims 2-6 and 10 are applicable to claims 13-17 and 21, respectively.

Regarding claim 22, Hackett teaches an integrated circuit for executing instructions, comprising:

a thread hazard circuitry configured to detect that a a first thread has been designated as sensitive, and, responsive to detection of the sensitive thread, block threads other than the first thread from being executed using execution units of the processor pipeline while the sensitive thread is being executed by an execution unit of the processor pipeline ([0004], detect sensitive workloads, [0047], [0049], switch to single-threaded execution mode when triggered by workload manager).
Hackett fails to teach wherein the thread hazard circuitry detects an instruction of the first thread being designated as a sensitive instruction which causes instructions from other threads to be blocked from execution.
Johnson teaches an integrated circuit for executing instructions comprising thread hazard circuitry configured to detect that an instruction of a first thread has been designated as a sensitive instruction and blocking instructions from being executed using execution units of a processor pipeline ([0028], multithreaded execution, [0052-0053], [0058], [0061], block speculative execution of instructions past instruction indicated as sensitive, [0108], partition resources between threads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hackett and Johnson to detect specific sensitive instructions that may prompt entry into a single-threaded execution mode.  While Hackett discloses that some threads may contain sensitive workloads which require single-threaded execution (Hackett [0023]), Hackett does not disclose the details of detecting or handling such threads at the instruction level.  However, one of ordinary skill in the art would understand that threads executing on SMT cores, described by both Hackett and Johnson (Hacket [0022], Johnson [0108]), are made of instructions to be executed on the multithreaded cores.  Therefore, including the ability to detect specific sensitive instructions in addition to sensitive workloads may increase the performance of the processor by only entering single-threaded mode and blocking other threads from executing when a particular instruction of the thread requires it.  Doing so would merely entail a combination of 

Claims 23 and 25 refer to an alternate integrated circuit embodiment of the integrated circuit embodiment of claims 1 and 10.  Therefore, the above rejections for claims 1 and 10 are applicable to claims 23 and 25, respectively.

3.  Claims 7-9, 18-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hackett and Johnson as applied to claims 1, 11, and 23 above, and further in view of Moritz et al (US 11,163,857, herein Moritz).

Regarding claim 7, the combination of Hackett and Johnson teaches the integrated circuit of claim 1.  Hackett and Johnson fail to teach wherein the sensitive instruction is a cryptographic instruction.
Moritz teaches an integrated circuit for executing instructions wherein a cryptographic instruction is designated as a sensitive instruction (11:66-13:23, cryptographic AES round instructions are masked and encoded or run in isolation to protect sensitive instructions from side-channel attacks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hackett and Johnson with those of Moritz to use the sensitive instruction execution methods for cryptographic instructions such as AES round instructions.  While Johnson discloses the need for protecting cryptographic software from side-channel attacks (Johnson [0002-0003]), Johnson does not explicitly disclose individual cryptographic operations which may indicate sensitive instruction workloads.  However, accounting for such instructions, like those disclosed by Moritz, as sensitive instructions, and using single-threaded execution to prevent side-channel attacks would merely entail a combination of known prior art 

Regarding claim 8, the combination of Hackett and Johnson teaches the integrated circuit of claim 1.  Hackett and Johnson fail to teach wherein the sensitive instruction is an AES single round decryption instruction.
Moritz teaches an integrated circuit for executing instructions wherein an AES single round decryption instruction is designated as a sensitive instruction (11:66-13:23, cryptographic AES round instructions are masked and encoded or run in isolation to protect sensitive instructions from side-channel attacks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hackett and Johnson with those of Moritz to use the sensitive instruction execution methods for cryptographic instructions such as AES round instructions.  While Johnson discloses the need for protecting cryptographic software from side-channel attacks (Johnson [0002-0003]), Johnson does not explicitly disclose individual cryptographic operations which may indicate sensitive instruction workloads.  However, accounting for such instructions, like those disclosed by Moritz, as sensitive instructions, and using single-threaded execution to prevent side-channel attacks would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 9, the combination of Hackett and Johnson teaches the integrated circuit of claim 1.  Hackett and Johnson fail to teach wherein the sensitive instruction is an AES single round encryption instruction.
Moritz teaches an integrated circuit for executing instructions wherein an AES single round encryption instruction is designated as a sensitive instruction (11:66-13:23, cryptographic AES round 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hackett and Johnson with those of Moritz to use the sensitive instruction execution methods for cryptographic instructions such as AES round instructions.  While Johnson discloses the need for protecting cryptographic software from side-channel attacks (Johnson [0002-0003]), Johnson does not explicitly disclose individual cryptographic operations which may indicate sensitive instruction workloads.  However, accounting for such instructions, like those disclosed by Moritz, as sensitive instructions, and using single-threaded execution to prevent side-channel attacks would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Claims 18-20 refer to a method embodiment of the circuit embodiment of claims 7-9.  Therefore, the above rejections for claims 7-9 are applicable to claims 18-20.

Claim 24 refers to an alternate circuit embodiment of the integrated circuit embodiment of claim 7.  Therefore, the above rejection for claim 7 is applicable to claim 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greenhalgh (US 2020/0410110) discloses a processor for detecting sensitive instructions based on a preceding hint instruction.
Gotze (US 2020/0065112) discloses a processor for protecting against side-channel attacks for sensitive cryptographic instructions.
Chheda (US 2008/0126766) discloses a processor for protecting against side-channel attacks for sensitive cryptographic instructions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182